REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.  	Claims 1-16 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: 
 	The closest prior art of Qian et al. (US 2015/0277745 A1) discloses a system having a touch sensitive component responsive to a pen-based input includes a memory or storage device storing a symbol library defining at least one symbol representative of at least one logograph, pictograph or ideogram, the symbol library information specifying a topology structure defining sub-regions that symbol elements can appear in the at least one logograph, pictograph or ideogram. ¶0025 discloses According to one embodiment, the simplified ideograms (i.e. symbols) are hand-drawn into the touch screen display 111 of device 100 and the device 100 matches the hand drawn symbols to the predefined symbols defined in FIG. 6.
 	However, claims 1-3 and 14-16 are allowable because prior art fails to teach or suggest, either alone or in combination, in independent claim(s) 1:
 	“at least one output of the electronic device by generating at least one adjustment information configured to adjust at least one output of the electronic device depending on a relative topology between the at least one first figure and the at least one second figure, wherein the output adjustment unit generates the at least one adjustment information when the at least one first figure and the at least one second figure have a same relative topology therebetween even if a touch position and a touch See Fig. 6 and ¶148-¶154 of the specification as filed.
  	Claims 4-5 are allowable because prior art fails to teach or suggest, either alone or in combination, in independent claim(s) 4:
  	“the output of the electronic device in real time by generating adjustment information for adjusting the output of the electronic device depending on a relative topology between the line and the dragged line, and a length of the dragged line and a dragged direction, wherein the output adjustment unit generates the adjustment information when the relative topology between the line and the dragged line and the length of the dragged line and the dragged direction are identical even if a touch position and a touch direction on the touch input unit are different.” See ¶158-¶161 of the specification as filed. 
 	Claims 6-13 are allowable because prior art fails to teach or suggest, either alone or in combination, in independent claim(s) 6: 
 	“at least one output of the electronic device by generating at least one adjustment information configured to adjust at least one output of the electronic device depending on the relative topology between the line and the at least one point, wherein the output adjustment unit generates at least one adjustment information when the relative topology between the line and the at least one point is identical even if a touch position and a touch direction on the touch input unit are different.” See ¶164-¶166 of the specification as filed. 
.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRIYANK J SHAH whose telephone number is (571)270-3732.  The examiner can normally be reached on 10:00 - 6:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PRIYANK J SHAH/Primary Examiner, Art Unit 2692